DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on March 08, 2022 has been entered and made of record. Claims 1-18 are pending.

Response to Arguments
Claim Objections
Examiner withdraws the previously made claim objections regarding Claims 8-10 in light of Applicant's amended Claims 8-10.

Claim Rejections under 35 U.S.C. § 103 
Applicant’s arguments, with respect to Claim 1, filed on 03/08/2022, have been fully considered but they are not persuasive.
Applicant argues, on pages 10-12 of Applicant’s Response, that Ishizuka does not disclose the four linear conductors (which are exposed in one end portion and the other end portion and partially covered with the insulating coating or the insulating layer) being arranged in parallel with each other in the same plane and being connected to the four pads (via the conductive materials) in the direction perpendicular to the same plane.
However, Examiner respectfully disagrees. Ishizuka discloses four implanted conductors 6 described in paragraph 0356 and Figure. 3 showing the conductors 6 can be linear. Ishizuka further discloses in paragraphs 0357-62 the portion at which the implanted conductors 6 are 
Therefore, in view of the above reasons, Examiner maintains the rejections of independent Claims 1, 6, and 8-10. The rejections of dependent Claims 2-5, 7, and 11-18 are maintained on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (U.S. Pub. No. 2017/0155860 A1) (hereinafter “Ishizuka”) in view of Happoya et al. (U.S. Pub. No. 2016/0216728 A1) (hereinafter “Happoya”) in further view of Wany (U.S. Pub. No. 2014/0302453 A1)

Regarding Claim 1, Ishizuka discloses a camera module [see fig. 1 showing imaging module 1] comprising: 
an imaging device which is rectangular [see fig. 20 showing solid-state image sensing device 20] and is provided with four pads on a back surface that is opposite to an imaging surface [see figs. 20-21 and paras. 0359-61 describing four mounting pads 105 opposite of imaging device 20], the four pads being arranged in a same plane [see figs. 20-21 showing the mounting pads 105 located in the same plane]; 
a connector [see connector 103 in figs. 21-24 and para. 0356] on which four linear conductors are arranged [see four implanted conductors 6 described in para. 0356 as first implanted conductor, second implanted conductor, third implanted conductor, and fourth implanted conductor and see figs. 20, 22, and 24 and see fig. 3 showing the conductor 6 can be linear] and which is covered with an insulating coating or insulating layer [see para. 0415-18], 
with sides of the connector, which are located at ends in an extension direction of the four linear conductors, of one end portion [see figs. 24 showing the sides in an extension direction of the conductors 6] and 
the other end portion of the connector being shorter than each side of the imaging device [see fig. 15 showing 3A is smaller than each side of 20], and 
the four linear conductors being exposed in the one end portion the other end portion on at least one of a front plate surface of the connector and a back plate surface of the connector [see paras. 0357-62 describing the portion at which the implanted conductor 6 is exposed on the upper surface 3t is the mounting pad 105]; and
conductive materials which connect, to the four pads, the exposed portions of the four linear conductors in the one end portion, respectively, with one end surface of the board being in contact with the back surface [see paras. 0357-62 describing the portion at which the implanted conductor 6 is exposed on the upper surface 3t is the mounting pad 105; see paras. 0115-16 and 0126, 0129, and 0395-0400 describing sintering the connector 3 connecting to the mounting pads 105];
where the four linear conductors are partially covered with the insulating coating or the insulating layer [see para. 0415-18];
in the other end portion, the four linear conductors are exposed on one of the front plate surface and the back plate surface [see fig. 24 and paras. 0379-80 describing conductor portion 3D is exposed on the lower portion at 3b], and 
Ishizuka does not explicitly disclose that the connector is a board which is formed with a rectangular plate; wherein the four linear conductors are arranged parallel with each other in the same plane; the four linear conductors are connected to the four pads, 
Happoya in a same or similar endeavor teaches that the connector is a board which is formed with a rectangular plate [see paras. 0037 and 0041-42];
the four linear conductors are connected to the four pads, via the conductive materials, in a direction perpendicular to the same plane [see fig. 4 and para. 0063 describing the first via (i.e., conductor) 47a electrically connects the first conductor pattern 46a (i.e., pad) and the second conductor pattern 46b (i.e., pad). These connections are in a vertical direction, where the conductors are laid out in a horizontal direction across a surface, such as 41a (e.g., the two 47a connectors are on the same plane).]
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Happoya as above in order to reduce manufacturing time and manufacturing cost of the storage component 32 since the conductor portions of the different layers are connected to each other by the first wire 51 [see Happoya para. 0117].
Wany in a same or similar endeavor teaches wherein the four linear conductors are arranged parallel with each other in the same plane [see fig. 3 and 0034 describing electrical connections 21 on an optical sensor arrangement 20 where the electrical connections can be any electrically conductive material and showing the electrical connections 21 (i.e., linear conductors) arranged parallel with each other in the same plane].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Wany as above in order for an optical sensor, advantageously an image sensor or a miniature camera module including an image sensor and an optical lens, to be mounted directly on an electrical  [see Wany para. 0010].

Regarding Claim 2, the combination of Ishizuka, Happoya, and Wany discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein plural core wires of a cable are connected to portions, exposed in the other end portion of the board, of the four linear conductors, respectively [see fig. 10 and paras. 0106, 0230, 0288].

Regarding Claim 3, the combination of Ishizuka, Happoya, and Wany discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein each of the plural core wires is insulated and covered with an internal covering of the cable, each of the plural core wires further being covered with a shield covering together outside the internal covering [see figs. 1 and 20 and paras. 0106 and 109 describing each of the two signal cables 40 includes a conductor 41 and a coated portion 42 (insulator), and the signal cables are further covered with solder 35 to coat the conductor 41].

Regarding Claim 4, the combination of Ishizuka, Happoya, and Wany discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Ishizuka does not explicitly disclose wherein an electric component is mounted on the board so as to be electrically connected to the four linear conductors.
Happoya in a same or similar endeavor teaches wherein an electric component is mounted on the board so as to be electrically connected to the four linear conductors [see paras. 0066-67].
It would have been obvious to the person of ordinary skill in the art before the effective [see Happoya para. 0117].

Regarding Claim 5, the combination of Ishizuka, Happoya, and Wany discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein each of the four pads is shaped like a circle, a square, or a rectangle [see para. 0360 describing the mounting pads in a circular shape; however, the shape may be rectangular or elliptical].

Regarding Claim 6, Ishizuka discloses a camera [see para. 0006 describing an endoscope using an imaging module] comprising: 
a camera module according to claim 1 [the combination of Ishizuka, Happoya, and Wany was used to reject the camera module as claimed above for claim 1; similar grounds of rejection are used to reject the camera module according to claim 1; see motivation statement as used above for claim 1]; and
a lens disposed on the imaging surface of the imaging device [see Ishizuka figs. 1-2 and para. 0061 describing a lens unit such as an object lens may be mounted on the light-receiving face 21 of solid-state image sensing device 20].

Regarding Claim 14, the combination of Ishizuka, Happoya, and Wany discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein the four linear conductors are fixed to the four pads via the conductive materials [see paras. 0115, 0193, 0361, and 0425-26 describing all are connected including using solder].

Regarding Claim 15, the combination of Ishizuka, Happoya, and Wany discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein the conductive materials include melted materials, with the four linear conductors being fixed to the four pads via the melted materials [see paras. 0115, 0193, 0361, and 0425-26 describing all are connected including using solder].

Regarding Claim 17, the combination of Ishizuka, Happoya, and Wany discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Ishizuka does not explicitly disclose wherein each of the four pads has a same length as each side of the imaging device.
Wany in a same or similar endeavor teaches wherein each of the four pads has a same length as each side of the imaging device [see fig. 3 and 0034 describing electrical connections 21 on an optical sensor arrangement 20 where the electrical connections can be any electrically conductive material and fig. 3 shows the length of each connection about the same as the length of the side the optical sensor. This meets the language and Figure from Applicant’s original specification: Figure 4 is very similar and para. 0029 reads “the pads 53 are formed so as to be approximately the same in length as each side of the imaging device 29” in].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Wany as above in order for an optical sensor, advantageously an image sensor or a miniature camera module including an image sensor and an optical lens, to be mounted directly on an electrical conductor, and for preparing in a cost-effective way electrical conductors so that the optical sensor can be mounted on these [see Wany para. 0010].

Regarding Claim 18, the combination of Ishizuka and Happoya Ishizuka2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Ishizuka does not explicitly disclose wherein the four pads are arranged at regular intervals in a direction perpendicular to sides of the imaging device.
Wany in a same or similar endeavor teaches wherein the four pads are arranged at regular intervals in a direction perpendicular to sides of the imaging device [see fig. 3 and 0034 describing electrical connections 21 on an optical sensor arrangement 20 and showing each connection perpendicular to the side the optical sensor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Wany as above in order for an optical sensor, advantageously an image sensor or a miniature camera module including an image sensor and an optical lens, to be mounted directly on an electrical conductor, and for preparing in a cost-effective way electrical conductors so that the optical sensor can be mounted on these [see Wany para. 0010].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya and Wany in further view of Fujimori (U.S. Pub. No. 2018/0041671 A1).

Regarding Claim 7, the combination of Ishizuka, Happoya, and Wany discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein each side of the imaging device measures 1 mm or less [see fig. 6 and 8 and para. 0158 showing the length in the X- and Y- directions of the solid-state image sensing device 20 are the same size as the length in the X- and Y- directions of the connector 30; and the length of one side of the connector 30 the X-direction and the Y-direction) is less than or equal to 1 mm].
However, Ishizuka does not explicitly disclose that the side in the Z-direction (or height) of the imaging device measures 1 mm or less.
Fujimori in a same or similar endeavor teaches that the side in the Z-direction (or height) of the imaging device measures 1 mm or less [see para. 0022].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Fujimori as above in order that the generation of defects at the bonding is significantly reduced in the image pickup apparatus 1 in which the convex electrodes 39 are not arranged in the light receiving section facing region [see Fujimori para. 0025].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya in further view of Kim (U.S. Pub. No. 2011/0067231 A1).

Regarding Claim 8, Ishizuka discloses a cable connection method of a camera module for connecting a cable to the camera module, the camera module including an imaging device [see para. 0119], the cable connection method comprising: 
applying an unsolidified conductive material to at least one of four pads formed on a back surface, opposite to an imaging surface, of the imaging device and four linear conductors, the four pads being arranged in a same plane, the four linear conductors being arranged parallel with each other, the four linear conductors being exposed in one end portion and the other end portion of a connector to be connected to the back surface of the imaging device [see figs. 20-21 and paras. 0359-61 describing four mounting pads 105 opposite of imaging device 20, see four implanted conductors 6 described in para. 0356 and see fig. 3 showing the conductor 6 can be linear, and paras. 0115-16 and 0126, 0129, and 0395-0400 describing sintering the connector 3 connecting to the mounting pads 105]; 
bringing one end surface of the connector into contact with the back surface [see paras. 0357-62 describing the portion at which the implanted conductor 6 is exposed on the upper surface 3t is the mounting pad 105]; 
joining plural core wires of the cable to portions, exposed in the other end portion, of the four linear conductors, respectively [see fig. 10 and paras. 0106, 0230, and 0288];
wherein, in the electrically connecting, the four linear conductors are connected to the four pads, via the conductive materials [see paras. 0115, 0193, 0361, and 0425-26 describe all are connected including using solder].
Ishizuka does not explicitly disclose that the four linear conductors are in the same plane; the connector is a plate-like board; electrically connecting the four pads and the four linear conductors via the conductive material that has been melted by blowing, over the conductive material, high-temperature air whose temperature is higher than a melting temperature of the conductive material; the four linear conductors are connected to the four pads in a direction perpendicular to the same plane.
Happoya in a same or similar endeavor teaches that 
the four linear conductors are in the same plane [the conductors are laid out in a horizontal direction across a surface, such as 41a (e.g., the two 47a connectors are on the same plane, the two 47c connectors are on the same plane, etc.).;
the connector is a plate-like board [see paras. 0037 and 0041-42]; and 
the four linear conductors are connected to the four pads in a direction perpendicular to the same plane [see fig. 4 and para. 0063 describing the first via (i.e., conductor) 47a electrically connects the first conductor pattern 46a (i.e., pad) and the second conductor pattern 46b (i.e., pad). These connections are in a vertical direction, where the conductors are laid out in a horizontal direction across a surface, such as 41a (e.g., the two 47a connectors are on the same plane).].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Happoya as above in order to reduce manufacturing time and manufacturing cost of the storage component 32 since the conductor portions of the different layers are connected to each other by the first wire 51 [see Happoya para. 0117].
Kim in a same or similar endeavor teaches electrically connecting the four pads and the four linear conductors via the conductive material that has been melted by blowing, over the conductive material, high-temperature air whose temperature is higher than a melting temperature of the conductive material [see paras. 0078, 0126, and 0165 describing connecting a pad with a conductive material in an uncured state and then curing it by heating using a nozzle with heated air or gas near the conductive material].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Kim as above in order to allow a damaged or detached trace, terminal, or pad or multiple traces, terminals, or pads on a substrate to be repaired or replaced can allow for the repair of an electrical device that includes such a substrate, rather than replacement [see Kim para. 0005].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya in further view of Sinkunas et al.  (U.S. Pub. No. 2003/0111449 A1) (hereinafter “Sinkunas”).

Regarding Claim 9, Ishizuka discloses a cable connection method of a camera module for connecting a cable to the camera module, the camera module including an imaging device [see para. 0119], the cable connection method comprising: 
[see figs. 20-21 and paras. 0359-61 describing four mounting pads 105 opposite of imaging device 20, see four implanted conductors 6 described in para. 0356 and see fig. 3 showing the conductor 6 can be linear, and paras. 0115-16 and 0126, 0129, and 0395-0400 describing sintering the connector 3 connecting to the mounting pads 105]; 
bringing one end surface of the connector into contact with the back surface [see paras. 0357-62 describing the portion at which the implanted conductor 6 is exposed on the upper surface 3t is the mounting pad 105];
joining plural core wires of the cable to portions, exposed in the other end portion, of the four linear conductors, respectively [see fig. 10 and paras. 0106, 0230, and 0288].
wherein, in the electrically connecting, the four linear conductors are connected to the four pads, via the conductive materials [see paras. 0115, 0193, 0361, and 0425-26 describe all are connected including using solder].
Ishizuka does not explicitly disclose that the four linear conductors are in the same plane; the connector is a plate-like board; and electrically connecting the four pads and the four linear conductors via the conductive material that has been melted by applying laser light to the conductive material so that the temperature of the conductive material becomes higher than its melting temperature.
Happoya in a same or similar endeavor teaches 
the four linear conductors are in the same plane [the conductors are laid out in a horizontal direction across a surface, such as 41a (e.g., the two 47a connectors are on the same plane, the two 47c connectors are on the same plane, etc.).;
the connector is a plate-like board [see paras. 0037 and 0041-42]; and 
the four linear conductors are connected to the four pads in a direction perpendicular to the same plane [see fig. 4 and para. 0063 describing the first via (i.e., conductor) 47a electrically connects the first conductor pattern 46a (i.e., pad) and the second conductor pattern 46b (i.e., pad). These connections are in a vertical direction, where the conductors are laid out in a horizontal direction across a surface, such as 41a (e.g., the two 47a connectors are on the same plane).].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Happoya as above in order to reduce manufacturing time and manufacturing cost of the storage component 32 since the conductor portions of the different layers are connected to each other by the first wire 51 [see Happoya para. 0117].
Sinkunas in a same or similar endeavor teaches electrically connecting the four pads and the four linear conductors via the conductive material that has been melted by applying laser light to the conductive material so that the temperature of the conductive material becomes higher than its melting temperature [see para. 0026].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Sinkunas as above in order to allow for soldering electronic components such as surface mount components to flexible substrates and reflow solder paste to interconnect the electronic components to circuit traces on a flexible substrate and not damage the substrate during the reflow process [see Sinkunas para. 0005].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya in further view of Ishizuka et al.  (U.S. Pub. No. 2019/0021581 A1 A1) (hereinafter “Ishizuka2”).

Regarding Claim 10, Ishizuka discloses a cable connection method of a camera module for connecting a cable to the camera module, the camera module including an imaging device [see para. 0119], the cable connection method comprising: 
applying an unsolidified conductive material to at least one of a set of four pads formed on a back surface, opposite to an imaging surface, of the imaging device and a set of four linear conductors, the four pads being arranged in a same plane, the four linear conductors being arranged parallel with each other, the four linear conductors being exposed in one end portion and the other end portion of a connector to be connected to the back surface of the imaging device [see figs. 20-21 and paras. 0359-61 describing four mounting pads 105 opposite of imaging device 20, see four implanted conductors 6 described in para. 0356 and see fig. 3 showing the conductor 6 can be linear, and paras. 0115-16 and 0126, 0129, and 0395-0400 describing sintering the connector 3 connecting to the mounting pads 105];
bringing one end surface of the connector into contact with the back surface [see paras. 0357-62 describing the portion at which the implanted conductor 6 is exposed on the upper surface 3t is the mounting pad 105];
joining plural core wires of the cable to portions, exposed in the other end portion, of the four linear conductors, respectively [see fig. 10 and paras. 0106, 0230, and 0288].
wherein, in the electrically connecting, the four linear conductors are connected to the four pads, via the conductive materials [see paras. 0115, 0193, 0361, and 0425-26 describe all are connected including using solder].
Ishizuka does not explicitly disclose that the four linear conductors are in the same plane; the connector is a plate-like board; and electrically connecting the four pads and the four linear conductors via the conductive material that has been melted by heating the conductive 
Happoya in a same or similar endeavor teaches 
the four linear conductors are in the same plane [the conductors are laid out in a horizontal direction across a surface, such as 41a (e.g., the two 47a connectors are on the same plane, the two 47c connectors are on the same plane, etc.).;
the connector is a plate-like board [see paras. 0037 and 0041-42]; and 
the four linear conductors are connected to the four pads in a direction perpendicular to the same plane [see fig. 4 and para. 0063 describing the first via (i.e., conductor) 47a electrically connects the first conductor pattern 46a (i.e., pad) and the second conductor pattern 46b (i.e., pad). These connections are in a vertical direction, where the conductors are laid out in a horizontal direction across a surface, such as 41a (e.g., the two 47a connectors are on the same plane).].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Happoya as above in order to reduce manufacturing time and manufacturing cost of the storage component 32 since the conductor portions of the different layers are connected to each other by the first wire 51 [see Happoya para. 0117].
Ishizuka2 in a same or similar endeavor teaches electrically connecting the four pads and the four linear conductors via the conductive material that has been melted by heating the conductive material in a reflow furnace [see paras. 0088, 0128, and 0155].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Ishizuka2 as above in order for an imaging module that can be used for an endoscope or the like and has a configuration in which a solid- [see Ishizuka2 para. 0002].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya and Kim in further view of Fujimori.

Regarding Claim 11, the combination of Ishizuka, Happoya, and Kim discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein the imaging device is formed in a rectangle shape, and each side of the imaging device is 1 mm or less [see fig. 1 showing solid-state image sensing device 20 and see fig. 6 and 8 and para. 0158 showing the length in the X- and Y- directions of the solid-state image sensing device 20 are the same size as the length in the X- and Y- directions of the connector 30; and the length of one side of the connector 30 the X-direction and the Y-direction) is less than or equal to 1 mm].
However, Ishizuka does not explicitly disclose that the side in the Z-direction (or height) of the imaging device measures 1 mm or less.
Fujimori in a same or similar endeavor teaches that the side in the Z-direction (or height) of the imaging device measures 1 mm or less [see para. 0022].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Fujimori as above in order that the generation of defects at the bonding is significantly reduced in the image pickup apparatus 1 in which the convex electrodes 39 are not arranged in the light receiving section facing region [see Fujimori para. 0025].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya in further view of Sinkunas and Fujimori.

Regarding Claim 12, the combination of Ishizuka, Happoya, and Sinkunas discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein the imaging device is formed in a rectangle shape, and each side of the imaging device is 1 mm or less [see fig. 1 showing solid-state image sensing device 20 and see fig. 6 and 8 and para. 0158 showing the length in the X- and Y- directions of the solid-state image sensing device 20 are the same size as the length in the X- and Y- directions of the connector 30; and the length of one side of the connector 30 the X-direction and the Y-direction) is less than or equal to 1 mm].
However, Ishizuka does not explicitly disclose that the side in the Z-direction (or height) of the imaging device measures 1 mm or less.
Fujimori in a same or similar endeavor teaches that the side in the Z-direction (or height) of the imaging device measures 1 mm or less [see para. 0022].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Fujimori as above in order that the generation of defects at the bonding is significantly reduced in the image pickup apparatus 1 in which the convex electrodes 39 are not arranged in the light receiving section facing region [see Fujimori para. 0025].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya in further view of Sinkunas2 and Fujimori.

Regarding Claim 13, the combination of Ishizuka, Happoya, and Ishizuka2 discloses all of the limitations of claim 10, and are analyzed as previously discussed with that claim.
[see fig. 1 showing solid-state image sensing device 20 and see fig. 6 and 8 and para. 0158 showing the length in the X- and Y- directions of the solid-state image sensing device 20 are the same size as the length in the X- and Y- directions of the connector 30; and the length of one side of the connector 30 the X-direction and the Y-direction) is less than or equal to 1 mm].
However, Ishizuka does not explicitly disclose that the side in the Z-direction (or height) of the imaging device measures 1 mm or less.
Fujimori in a same or similar endeavor teaches that the side in the Z-direction (or height) of the imaging device measures 1 mm or less [see para. 0022].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Fujimori as above in order that the generation of defects at the bonding is significantly reduced in the image pickup apparatus 1 in which the convex electrodes 39 are not arranged in the light receiving section facing region [see Fujimori para. 0025].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya and Wany in further view of Ishizuka2.

Regarding Claim 16, the combination of Ishizuka, Happoya, and Wany discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Ishizuka does not explicitly disclose wherein the melted materials include low melting point conductive materials.
Ishizuka2 in a same or similar endeavor teaches wherein the melted materials include low melting point conductive materials [see para. 0072 describing solder].
 [see Ishizuka2 para. 0002].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483